--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Agreement is dated effective the 7th day of January, 2011.
 
BETWEEN:
 
ARGENTEX MINING CORPORATION, a corporation formed pursuant to the laws of the
State of Nevada and having an office for business located at Suite 835, 1100
Melville Street, Vancouver, British Columbia V6E 4A6
 
(the “Company”)
 
AND:
 
JBD CONSULTING LTD., a company incorporated under the laws of the Province of
British Columbia with an address of 3460 Regent Street, Richmond, British
Columbia Canada V7E 2N1
 
(“Contractor”)
 
AND:
 
JEFFREY FINKELSTEIN, an individual resident of the Province of British Columbia
with an address of 3460 Regent Street, Richmond, British Columbia Canada V7E 2N1
 
(“Finkelstein”)
 


 
WHEREAS:
 
A.
The Company is engaged in the business of locating, acquiring and exploring
natural resource mineral properties and has acquired interests in several
mineral properties located in Argentina and in Canada.

 
B.
The Company wishes to obtain and the Contractor wishes to provide certain
services to the Company on the terms and conditions contained in this Agreement.

 
C.
Finkelstein desires to join in this Agreement for the purposes expressed.

 
NOW THEREFORE in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby covenant and agree as follows:
 
1.
DEFINITIONS. For the purposes of this Agreement (including the Schedules
hereto), the following terms will have the following meanings:

 
1.1.          “Board” means the Board of Directors of the Company;
 
1.2.          “Cause” means:

 
 

--------------------------------------------------------------------------------

 

 
failure of the Contractor and/or Finkelstein to observe or perform any of the
material covenants and obligations imposed by this Agreement;
 
 
(a)
failure of the Contractor and/or Finkelstein to observe any of the covenants and
obligations hereunder that are not material, if the Contractor and/or
Finkelstein does not remedy such failure within a reasonable time after
receiving written notice thereof;

 
 
(b)
fraud, dishonesty, gross negligence or willful malfeasance in connection with
the Contractor’s and/or Finkelstein’s performance of the Consulting Services; or

 
 
(c)
the conviction of the Contractor and/or Finkelstein in respect of a crime
involving moral turpitude;

 
1.3.
“Change of Control” means:

 
 
1.3.1.
the acquisition, after the date of this Agreement and excluding any acquisitions
from the Company, by any one individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934), of
beneficial ownership of 50% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, which causes a change in the control of the Board resulting from the
election by the shareholders of the Company of less than a majority of the
persons nominated for election by management of the Company;

 
 
1.3.2.
the approval by the stockholders of the Company of a reorganization, merger or
consolidation of the Company in which the individuals and entities who were the
respective beneficial owners of the common stock and voting securities of the
Company immediately prior to such reorganization, merger or consolidation do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, 50% or more, respectively, of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or

 
 
1.3.3.
a liquidation or dissolution of the Company or the sale or other disposition of
all of the assets of the Company;

 
1.4.
“Common Shares” means shares of common stock of the Company;

 
1.5.
“Confidential Information” means information, whether or not originated by the
Contractor or Finkelstein, that relates to the business or affairs of the
Company, its affiliates, clients or suppliers and is confidential or proprietary
to, about or created by the Company, its affiliates, clients, or
suppliers.  Confidential Information includes, but is not limited to, the
following types of confidential


 
2

--------------------------------------------------------------------------------

 

 
 
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

 
 
1.5.1.
the Company’s mineral properties, exploration results, estimated economic
reserves, feasibility of mining the properties, as well as information relating
to strategies, research, communications, business plans, and financial data of
the Company and any information of the Company which is not readily publicly
available;

 
 
1.5.2.
work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

 
 
1.5.3.
any intellectual property contributed to the Company, and any other technical
and business information of the Company, its subsidiaries and affiliates which
is of a confidential, trade secret and/or proprietary character;

 
 
1.5.4.
internal Company personnel and financial information, supplier names and other
supplier information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
Company’s business;

 
 
1.5.5.
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and

 
 
1.5.6.
all information that becomes known to the Contractor and/or Finkelstein as a
result of this Agreement or the services performed hereunder that the Contractor
and/or Finkelstein, acting reasonably, believes is confidential information or
that the Company takes measures to protect.

 
Confidential Information does not include:
 
 
1.5.7.
the general skills and experience gained by the Contractor and/or Finkelstein
during the Contractor’s provision of the Consulting Services to the Company that
the Contractor could reasonably have been expected to acquire in similar
retainers or engagements with other companies;

 
 
1.5.8.
information publicly known without breach of this Agreement or similar
agreements; or

 
 
1.5.9.
information, the disclosure of which by the Contractor is required to be made by
any law, regulation or governmental authority or legal process of discovery (to
the extent of the requirement), provided that


 
3

--------------------------------------------------------------------------------

 

 
 
before disclosure is made, notice of the requirement is provided to the Company,
and to the extent reasonably possible in the circumstances, the Company is
afforded an opportunity to dispute the requirement.

 
1.6.
“Consulting Effective Date” means the date of this Agreement as shown on the
first page hereof;

 
1.7.          “Consulting Fee” means the sum of CDN $12,500 per month.
 
1.8.
“Consulting Services” means such services as are consistent with those
ordinarily provided by a Chief Financial Officer, including the duties and
responsibilities set out at Schedule “A” hereto as well as such other duties and
responsibilities as may be reasonably required of the Contractor from
time-to-time either in respect of the foregoing or otherwise by the Chief
Executive Officer of the Company (the “CEO”) with respect to the Company and, if
requested by the CEO, to any and all of its subsidiaries from time to time.

 
1.9.
“Consulting Anniversary Date” means the first anniversary of the date of this
Agreement as shown on the first page;

 
1.10.
“Consulting Termination Date” means the first anniversary of the date of this
Agreement as shown on the first page;

 
1.11.
“Directors” means the Directors of the Company, and “Director” means any one of
them;

 
1.12.        “GST” means Goods and Services Tax;
 
1.13.        “HST” means Harmonized Sales Tax;
 
1.14.
“OTC-BB” means the over-the-counter bulletin board operated by the Financial
Industry Regulatory Authority (FINRA);

 
1.15.
“Stock Option Agreement” means an agreement on the Company’s standard form of
stock option agreement;

 
1.16.
“Stock Option Plan” means the Argentex Mining Corporation Stock Option Plan
adopted by the Company on November 10, 2007;

 
1.17.
“Stock Options” means those options to purchase one hundred fifty thousand
(150,000) Common Shares to be granted under the Stock Option Plan as described
at Paragraph 3.2 herein;

 
1.18.
“TSX-V” means the TSX Venture Exchange.

 
1.19.
“Termination Fee” means a lump sum equal to the Consulting Fee (plus any
applicable value added tax) for any of:

 
 
(i)
nine months plus one month for each year of service to the termination date;


 
4

--------------------------------------------------------------------------------

 

 
 
(ii)
the remainder of the Term; or

 
 
(iii)
two months for each year that the Contractor has provided service to the Company
since the Consulting Effective Date,

 
 
whichever is greater.

 
1.20.
“Vacation Time” means the Contractor’s entitlement not to provide the Consulting
Services for up to 20 business days in each calendar year and does not include
weekends or statutory holidays.

 
2.           SERVICES TO BE PROVIDED
 
2.1.
This Agreement and each of its terms are subject to:

 
 
2.1.1.
the approval of or acceptance by the TSX-V if such approval or acceptance is
required; or

 
 
2.1.2.
the absence of any objections by the TSX-V if approval of or acceptance by the
TSX-V is not required.

 
If the TSX-V objects to any clause or term of this Agreement, such clause or
term will be curtailed and limited only to the extent necessary to bring it
within the requirements of the TSX-V and the remainder of this Agreement will
not be affected thereby, and each term, provision, covenant, and condition of
this Agreement will be and remain valid and enforceable to the fullest extent
permitted by law.
 
2.2.
Effective on the Consulting Effective Date, the Contractor will cause
Finkelstein to provide the Consulting Services to the Company and will ensure
that Finkelstein:

 
 
2.2.1.
devotes sufficient working time, attention, ability and expertise to
successfully provide the Consulting Services to the Company in a timely manner;
and

 
 
2.2.2.
faithfully serves the Company and uses his best efforts to promote the best
interests of the Company

 
2.3.
The Contractor and Finkelstein will report directly to the CEO and will keep the
CEO informed of all matters concerning the Consulting Services as requested from
time to time.

 
3.           REMUNERATION, EXPENSES AND INDEMNITY
 
3.1.
Remuneration – Consulting Fees

 
 
3.1.1.
Subject to Paragraphs 3.1.2 and Section 4, below, from the Consulting Effective
Date to the Consulting Termination Date, the Company will pay the Contractor the
Consulting Fee.  The Company,


 
5

--------------------------------------------------------------------------------

 

 
 
as it may determine from time to time in its sole discretion, may grant the
Contractor an increase in the Contractor Fee.

 
 
3.1.2.
The remuneration referred to in Paragraph 3.1.1 will be payable at the end of
each month upon receipt of an invoice, and does not include applicable
taxes.  To the extent that the Contractor is required to remit PST, GST, HST or
any similar service tax, the Contractor will show the applicable tax amount as a
separate line item on the Contractor’s invoice for services and provide the
Company with the Contractor’s PST, GST, HST or other applicable registrant
number.

 
3.2.          Remuneration – Stock Options
 
 
3.2.1.
Subject to compliance with all applicable laws, regulations and rules of any
governmental authority, quotation system or stock exchange, and subject further
to approval by the TSX-V if required, on or as soon as is reasonably possible
following the Consulting Effective Date, the Company will grant the Stock
Options to Finkelstein.  The Stock Options shall have an exercise price equal to
the closing price, last sale of the day, on the OTC-BB or the TSX V, at the
Company’s discretion, on the date the Stock Options are granted and a term of
three years from the date of grant.

 
 
3.2.2.
The Stock Options will vest in four equal quarterly instalments, with the first
instalment vesting on the first day of the third calendar month following the
Consulting Effective Date, all in accordance with the Stock Option Plan.

 
 
3.2.3.
The Stock Options will be granted subject to the terms of the Stock Option Plan,
as the same may be amended from time to time, and the Stock Option
Agreement.  In the event of any inconsistency among this Agreement, the Stock
Option Agreement and the Stock Option Plan, the terms of the Stock Option Plan
will control.

 
3.3.
Adjustments of and Restrictions on Securities

 
 
3.3.1.
If and whenever the Common Shares at any time outstanding are subdivided into a
greater or consolidated into a lesser number of common shares, the exercise
price of the Options must be decreased or increased proportionately, as the case
may be, and upon any such subdivision or consolidation, the number of Common
Shares deliverable upon the exercise of the Options must be increased or
decreased proportionately, as the case may be.

 
 
3.3.2.
Any Common Shares issued pursuant to this Agreement will be “restricted
securities”, as that term is defined in Rule 144(a)(3), promulgated by the
United States Securities and Exchange Commission under the Securities Act of
1933, as amended, and will bear such restrictive legends as may be required by
the applicable securities laws, rules and regulations.


 
6

--------------------------------------------------------------------------------

 
 
  3.4.
Expenses
 

 
 
3.4.1.
The Contractor will be responsible for all costs associated with the performance
of the Consulting Services, except as noted in Paragraphs 3.4.2 through 3.4.4
below.

 
 
3.4.2.
Unless otherwise agreed by the parties, the Consulting Services will be provided
at the Company’s office located in Vancouver, British Columbia.  The Company
must provide office space, equipment (including necessary computing equipment
and software), furniture and supporting personnel at the Company’s premises to
the Contractor at no cost to the Contractor.

 
 
3.4.3.
In the event that the parties agree that the Consulting Services will be
provided at a location other than Vancouver, British Columbia, the Company will
pay to the Contractor all reasonable moving expenses incurred by the Contractor.

 
 
3.4.4.
The Contractor will be reimbursed by the Company for out of pocket expenses
incurred on behalf of the Company in the course of providing the Services, as
supported by copies of receipts and other documentation.

 
3.5.          Indemnity by Company
 
The Company agrees to indemnify each of the Contractor and Finkelstein from and
against any and all actions, causes of action, claims, demands or other
proceedings made against either or both of the Contractor or Finkelstein in the
course of or as a result of this Agreement on and subject to the terms of the
Indemnification Agreement attached to this Agreement as Schedule “B” .
 
4.             TERM, RENEWAL AND TERMINATION
 
4.1.
Term

 
This Agreement will commence on the Consulting Effective Date, and, unless
otherwise terminated under this Section 4, will terminate on the Consulting
Termination Date.
 
4.2.
Renewal

 
The initial term will automatically renew for an additional twelve (12) month
term unless either party gives thirty (30) days’ written notice to the other of
its intention not to renew this Agreement
 
4.3.
Termination

 
 
4.3.1.
Notwithstanding Paragraph 4.1, this Agreement will be terminated:


 
7

--------------------------------------------------------------------------------

 
 
 
(a)
without Cause by the Company, upon payment by the Company to the Contractor of
the Termination Fee;

 
 
(b)
without Cause by the Contractor, upon thirty (30) days’ written notice from the
Contractor to the Company; or

 
 
(c)
with Cause by the Company, immediately upon the Company giving notice in writing
to the Contractor, which notice must state the nature and substance of the
Cause.

 
 
4.3.2.
Upon termination of this Agreement for any reason:

 
 
(a)
the Company must immediately pay to the Contractor all accrued and unpaid
portions of the Consulting Fees due up to the date of termination as well as any
Expenses properly incurred prior to the date of termination;

 
 
(b)
the Contractor must, upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

 
 
(i)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination;

 
 
(ii)
all documents pertaining to the Company or this Agreement, including but not
limited to all books of account, correspondence and contracts; and

 
 
(iii)
all equipment and any other property belonging to the Company.

 
4.4.
Termination – Change of Control

 
If, within 60 days of the occurrence of a Change of Control, the Company
terminates this Agreement for any reason other than for Cause, the Company must
pay an amount equal to 200% of the Termination Fee to the Contractor.
 
5.             INDEPENDENT CONTRACTOR RELATIONSHIP
 
5.1.
It is expressly agreed that the Contractor is acting as an independent
contractor in performing the Consulting Services under this Agreement.

 
5.2.
Finkelstein will, subject to Vacation Time, be available to the Company 80% of
his working hours.

 
5.3.
The Contractor is not precluded from acting in any other capacity for any other
person, firm or company provided that it does not, in the reasonable opinion of
the Board, conflict with the Contractor’s duties to the Company while providing
the Consulting Services.


 
8

--------------------------------------------------------------------------------

 
 
5.4.
The Contractor and Finkelstein, jointly and severally, represent and warrant to
the Company that:

 
 
5.4.1.
each of the Contractor and Finkelstein has the right to perform the Consulting
Services without violation of its obligations to others;

 
 
5.4.2.
neither of the Contractor or Finkelstein is bound by any agreement or obligation
to any other party that will conflict with their respective obligations as a
Contractor of the Company; and

 
 
5.4.3.
all advice, information, and documents provided by each of the Contractor and
Finkelstein to the Company in the course of providing the Consulting Services
may be used fully and freely by the Company, unless the Contractor or
Finkelstein otherwise advises the Company orally or in writing at the time of
communication of such information (e.g. information provided by the Contractor
or Finkelstein on a confidential or non-attribution basis).

 
5.5.
The remuneration set out at Section 3 herein will be the whole of the
compensation to the Contractor and Finkelstein for providing the Consulting
Services.  For avoidance of doubt, the Company will not pay any contribution to
Canada Pension Plan, employment insurance, or federal and provincial withholding
taxes, or provide any other contributions or benefits, or similar amounts under
any federal, provincial or state laws, which might be expected in an
employer-employee relationship, as compensation for the Consulting Services.

 
5.6.
The Contractor is solely responsible for the Contractor’s registration and
payment of assessments for coverage for Finkelstein or the Contractor with
WorkSafeBC or similar requirements under federal, provincial or state laws of
other jurisdictions, while the Contractor or Finkelstein is providing the
Consulting Services.  If requested by the Company, the Contractor will provide
proof of coverage.

 
5.7.
The Contractor and Finkelstein jointly and severally indemnify the Company
against, and agree to hold it harmless from, all losses, claims, actions,
damages, charges, taxes, penalties, assessments or demands (including reasonable
legal fees and expenses) which may be made by the Canada Revenue Agency,
Employment Insurance Plan, the Canada Pension Plan, the Workers Compensation
Plan, or related plans or organizations, or similar bodies or plans under
federal, provincial or state laws in other jurisdictions, requiring the Company,
Finkelstein or the Contractor to pay an amount under the applicable statutes and
regulations in relation to any Consulting Services provided to the Company
pursuant to this Agreement.  This paragraph will survive termination of this
Agreement.

 
6.            CONFIDENTIAL INFORMATION
 
6.1.
All Confidential Information, whether it is developed by Finkelstein and/or the
Contractor during this consulting retainer or by others employed or engaged by


 
9

--------------------------------------------------------------------------------

 
 
 
or associated with the Company or its affiliates or clients, is the exclusive
and confidential property of the Company or its affiliates or clients, as the
case may be, and will at all times be regarded, treated and protected as such,
as provided in this Agreement.

 
6.2.
As a consequence of the acquisition of Confidential Information, the Contractor
and Finkelstein will occupy a position of trust and confidence with respect to
the affairs and business of the Company.  In view of the foregoing, it is
reasonable and necessary for the Contractor, joined by Finkelstein, to make the
following covenants regarding the conduct of each of the Contractor and
Finkelstein during and subsequent to the Contractor’s retainer by the Company:

 
 
6.2.1.
At all times during and subsequent to the Contractor’s retainer with the
Company, neither the Contractor nor Finkelstein will disclose Confidential
Information to any person other than as necessary in carrying out the Consulting
Services, or as may be required by applicable law or legal process of discovery,
without first obtaining the Company’s consent, and the Contractor and
Finkelstein will each take all reasonable precautions to prevent inadvertent
disclosure of any Confidential Information disclosed by the Company to
him.  This prohibition includes, but is not limited to, disclosing or confirming
the fact that any similarity exists between the Confidential Information and any
other information.

 
 
6.2.2.
At all times during and subsequent to the Contractor’s retainer with the
Company, neither the Contractor nor Finkelstein will use, copy, transfer or
destroy any Confidential Information other than as necessary in carrying out the
Consulting Services, or as may be required by applicable law or process of
discovery, without first obtaining the Company’s consent and the Contractor and
Finkelstein will each take all reasonable precautions to prevent inadvertent
use, copying, transfer or destruction of any Confidential Information disclosed
by the Company to either or both of them.

 
 
6.2.3.
Within ten (10) business days after the termination of the Contractor’s retainer
for any reason, the Contractor and Finkelstein will promptly deliver to the
Company all property of or belonging to or administered by the Company in its
custody, including without limitation all Confidential Information that is
embodied in any form, whether in hard copy or on electronic media.

 
 
6.2.4.
The provisions of this Section 6 shall survive the expiration or earlier
termination of this Agreement.

 
6.3.
Consent to Enforcement.  The Contractor and Finkelstein each confirms that all
restrictions in this Section 6 are reasonable and valid, and any defences to the
strict enforcement thereof by the Company are waived by the Contractor and
Finkelstein.  Without limiting the generality of the foregoing, the Contractor
and

 
 
Finkelstein each hereby consents to an injunction being granted by a court of
competent jurisdiction in the event that the Contractor or Finkelstein is in
breach


 
10

--------------------------------------------------------------------------------

 

 
 
of any of the provisions stipulated in this Section 6.  The Contractor and
Finkelstein each hereby expressly acknowledges and agrees that injunctive relief
is an appropriate and fair remedy in the event of a breach of any of the said
provisions.

 
6.4.
The Contractor’s obligations under this Section 6 will remain in effect in
accordance with their terms and continue in full force and effect despite any
breach, repudiation, alleged breach or repudiation, or termination of this
Agreement.  Without limiting the foregoing, the Contractor and Finkelstein each
agrees that at all times during and subsequent to the provision of services to
the Company, neither of the Contractor or Finkelstein will use or take advantage
of the Confidential Information for the purpose of

 
 
6.4.1.
providing similar management and technical services for any other company, or

 
 
6.4.2.
for a period of one year after the date of expiration or any earlier termination
of this Agreement, for staking, or otherwise acquiring an interest in mineral
properties adjacent to the mineral properties that the Company has an actual
legal or beneficial interest in, or that the Company is considering acquiring a
legal or beneficial interest in at the time the Consulting Services were
performed or this Agreement expires or is terminated.

 
7.            GENERAL PROVISIONS
 
7.1.
Assignability.  This Agreement is not assignable by either party and the
Consulting Services must not be provided by any person other than Finkelstein.

 
7.2.
Authorization.  The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and perform its obligations
hereunder, and that performance of this Agreement will not violate any agreement
between the Company and any other person, firm or organization nor breach any
provisions of its constating documents or governing legislation.

 
7.3
No Other Agreement.  This Agreement and the Schedules hereto cancel and
supersede any existing agreement or other arrangement between the Company and
the Contractor.

 
7.3.
Amendment or Waiver.

 
 
7.3.1.
This Agreement may not be amended unless such amendment is agreed to in writing
and signed by the Contractor and an authorized officer of the Company.

 
 
7.3.2.
No waiver by either party hereto of any breach by the other party hereto of any
condition or provision contained in this Agreement to be performed by such other
party will be deemed a waiver of any similar or dissimilar condition or
provision.  Any waiver must be in writing and signed by the Contractor or an
authorized officer of the Company, as the case may be.


 
11

--------------------------------------------------------------------------------

 
 
 7.4
Compliance with Policies and Laws.  The Contractor and Finkelstein will each
abide by all the Company’s policies and procedures, including without
limitation, the Company’s code of conduct.  In addition, the Contractor and
Finkelstein will each abide by all laws applicable to the Company, in each
jurisdiction that the Company does business, including without limitation
applicable securities laws, rules and regulations and the rules of any stock
exchange or market upon which the Common Shares are listed or quoted.
 

 
7.5.
Governing Law.  This Agreement will be construed and interpreted in accordance
with the laws of the Province of British Columbia applicable therein, and will
be treated in all respects as a British Columbia contract.  The parties
irrevocably attorn to the exclusive jurisdiction of the courts of British
Columbia with respect to any legal proceedings arising under this Agreement.

 
7.6.
Dispute Resolution.  Any dispute or controversy occurring between the parties
hereto relating to the interpretation or implementation of any of the provisions
of this Agreement will be resolved by arbitration.  Such arbitration will be
conducted by a single arbitrator appointed by agreement between the parties, or,
in default of agreement, such arbitrator will be appointed in accordance with
the provisions of the Commercial Arbitration Act of British Columbia or any
re-enactment or amendment thereof.  Any arbitration will be held in the City of
Vancouver.  The rules of procedure to be followed will be the domestic rules of
procedure of the British Columbia International Commercial Arbitration Centre
then in force.  The decision arrived at by the arbitrator will be final and
binding and no appeal will lie therefrom.

 
7.7.
Notices. Any notice in writing required or permitted to be given hereunder must
be given by registered mail, postage prepaid, mailed in British Columbia to the
following addresses, or may be delivered by courier or personally.

 
7.7.1.        in the case of the Company:
 
ARGENTEX MINING CORPORATION
835 - 1100 Melville Street
Vancouver, B.C. V6E 4A6
Fax:           604.568.1540
 
 
7.7.2.
in the case of the Contractor:

 
JBD CONSULTING LTD.
3460 Regent Street
Richmond, B.C. V7E 2N1
 
Any notice delivered by courier or personally is effective on the actual date of
delivery.  Any notice delivered by mail as aforesaid is deemed to have been
received by the person to whom it is addressed on the 4th business day after and
excluding the date of mailing.  Either party may change its address for giving
of notices hereunder by notice in writing to the other party.

 
12

--------------------------------------------------------------------------------

 
 
7.8.
Independent Legal Advice.  The Company has obtained legal advice concerning this
Agreement and has requested that the Contractor and Finkelstein each obtain
independent legal advice with respect to this Agreement.  The Contractor and
Finkelstein each hereby represents and warrants to the Company that the
Contractor and Finkelstein have each been advised to obtain independent legal
advice, and that, prior to the execution of this Agreement, he has obtained
independent legal advice or has, in his discretion, knowingly and willingly
elected not to do so

 
7.9.
Severability.  If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it will not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.

 
7.10.
Currency.  Except as expressly provided in this Agreement, all amounts in this
Agreement are stated and will be paid in Canadian currency.

 
7.11.
Further Assurances.  Each of the Contractor and the Company will do, execute and
deliver, or will cause to be done, executed and delivered, all such further
acts, documents and things as the Contractor or the Company may reasonably
require for the purposes of giving effect to this Agreement.

 
7.12.
Counterparts/Facsimile Execution. This Agreement may be executed in several
counterparts and each counterpart will together constitute one original
document.

 
7.13.
Parties’ Acknowledgement. The parties hereto hereby acknowledge that:

 
7.13.1.             sufficient time was provided to review this Agreement
thoroughly;
 
 
7.13.2.
the terms of this Agreement and the obligations hereunder have been read and are
understood; and

 
7.13.3.             a copy of this Agreement has been received by each of the
parties.
 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
 
ARGENTEX MINING CORPORATION
 
Per:           /s/ Ken
Hicks                                                      
Authorized Signatory




 

 
13

--------------------------------------------------------------------------------

 

JBD CONSULTING LTD.
 
Per:           /s/ Jeff
Finkelstein                                                      
Authorized Signatory
 


JOINED by JEFFREY FINKELSTEIN for the reasons expressed above, who signed in the
presence of:
 
/s/ Ethan Minsky
Signature
 
Ethan Minsky
Print Name
 
800 885 West Georgia Street
Vancouver, BC  V6C 3H1
Address
 
Solicitor
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
/s/ Jeffrey Finkelstein
JEFFREY FINKELSTEIN

 



 
14

--------------------------------------------------------------------------------

 
 
Schedule A – List of Duties and Responsibilities
 
The Chief Financial Officer (CFO) provides both operational and programmatic
support to the organization. The CFO supervises the finance unit and is the
chief financial spokesperson for the organization.  The CFO reports directly to
the President/Chief Executive Officer (CEO) and directly assists the CEO on all
strategic and tactical matters as they relate to budget management, cost benefit
analysis, forecasting needs and the securing of new funding.
 
ESSENTIAL DUTIES AND RESPONSIBILITIES
 
 
·
Assist in performing all tasks necessary to achieve the Company's mission and
help execute staff succession, growth plans and good corporate governance.

 
 
·
Ensure  the accurate and timely reporting of all material changes in the affairs
of the Company and the material facts related to the Company, in accordance with
applicable securities legislation and regulations,  and administer and assist
with relations with all regulatory agencies, relations with the Company’s
auditors, relations with the Company’s legal service providers and the Company’s
public and investor relations programs, in effect being responsible for all
aspects related to disclosure controls and procedures, preparation and filing of
periodic reports and material change reports;

 
 
·
Train the Finance Unit and other staff on raising awareness and knowledge of
financial management matters, including internal controls over financial matters
and disclosure controls and procedures.

 
 
·
Work with the CEO on the strategic vision including fostering and cultivating
stakeholder relationships on city, state, provincial and national levels, as
well as assisting in the development and negotiation of contracts.

 
 
·
Participate in developing new business, specifically: assist the CEO in
identifying new funding opportunities, the drafting of prospective programmatic
budgets, and determining cost effectiveness of prospective service delivery.

 
 
·
Assess the benefits of all prospective contracts and advise the CEO on
programmatic design and implementation matters.

 
 
·
Ensure adequate controls are installed and that substantiating documentation is
approved and available such that all expenditures may pass independent audits.

 
 
·
Preparation and analysis of annual budgets

 
 
·
Oversee the management and coordination of all fiscal reporting activities for
the organization including: organizational revenue/expense and balance sheet
reports, reports to funding agencies, development and monitoring of
organizational and contract/grant budgets.

 
 
·
Oversee all purchasing and payroll activity for staff and participants.

 
 
·
Develop and maintain systems of internal controls to safeguard financial assets
of the organization.  Oversee the coordination and activities of independent
auditors ensuring all accounting and audit issues are resolved, and all
regulatory compliance issues are met, and the preparation of the annual and
quarterly financial statements and MD&A is in accordance with U.S. GAAP (or IFRS
if the Company elects to account in IFRS) and federal, state and other required
supplementary schedules and information.

 
 
 
 

 

 
15

--------------------------------------------------------------------------------

 
 
 
·
Attend Board and Subcommittee meetings on an “as-requested basis”; including
being the lead staff on the Audit/Finance Committee.
 

 
·
Conduct or carry out other duties, responsibilities and special projects as
directed by the CEO.

 

 
16

--------------------------------------------------------------------------------

 
 
Schedule B – Form of Indemnity (to be supplied)

 
17

--------------------------------------------------------------------------------

 
